Title: To Alexander Hamilton from Henry Muhlenberg, 8 October 1799
From: Muhlenberg, Henry
To: Hamilton, Alexander


          
            Sir,
            Baltimore Octr 8th 1799
          
          Enclos’d is a Return of the Recruits enlisted since last—Charles Laurance deserted from W Point May 7th 1796 deliver’d himself to Me on the Eastern shore Octr 2d 1799—
          I am with respect sir Your Obt. servt.
          
            Hy M. Muhlenberg Lieut.
            1st Regt. A&E
          
          Majr. General Alexander Hamilton
        